Case 2:19-cv-05751-JMY Document 22-3 Filed 02/06/20 Page 1 of 2




          EXHIBIT C
2/4/2020                                                     P-stim® Device
                                   Case 2:19-cv-05751-JMY Document    22-3- Correct
                                                                              Filed Coding
                                                                                      02/06/20 Page 2 of 2

                                                                                                                                                     myCGS Login | Contact Us | Join/Update ListServ



                                                                                                                                           Search:

                                                                                                                                                        Serving the states of MN, WI, IL, IN, OH, KY and MI


                                                                                                               Medicare Home        JB DME     JC DME        J15 Part A      J15 Part B        J15 HHH
                                                                                                                                                                  Print | Bookmark | Email | Font Size: + | –
    myCGS                                 Home » JB DME » News & Publica ons » News » resrc » P-s m® Device - Correct Coding

    Online Tools & Calculators
                                          October 22, 2015
    CGS Go Mobile
                                          P-s m® Device - Correct Coding
    Claim Submission
                                          Joint DME MAC Publica on
    Medical Review
                                          Recently the DME MAC contractors have received inquiries about the P-s m® auricular s mula on device (Biegler GmbH). The P-s m® is a miniaturized
    Medicare Beneﬁciaries                 electro-acupuncture device for use in the prac ce of acupuncture by qualiﬁed prac oners of acupuncture. It provides auriculo-point s mula on treatment
                                          over several days. This item is not reimbursable by Medicare. Claims submi ed to the DME MACs for the P-s m® device must be coded A9270 (Noncovered
    Fee Schedules                         item or service).
    Local Coverage Determina ons          For ques ons about coding veriﬁca on reviews and correct coding, contact the Pricing, Data Analysis and Coding (PDAC) Contact Center at (877) 735-1326
                                          during the hours of 8:30 a.m. to 4 p.m. CT, Monday through Friday, or e-mail the PDAC by comple ng the DME PDAC Contact Form located on the PDAC
    Educa on
                                          website       .
    CERT

    FAQs

    Forms/Checklists/Guides

    News & Publica ons

      Supplier Manual

      News

      News Archive

      Program Manager Articles

      DME MAC Insider

      Jurisdiction B Connections

    Customer Service

    Helpful Links

    CGS Contact Informa on

    Other Contractors




               UTILITIES                                  STAY CONNECTED                                SITE INFO                                      CONTACT US
                    JOIN/UPDATE LISTSERV                      FACEBOOK                                  VIDEO TOUR
                                                                                                                                                       PEOPLE WITH MEDICARE
                    PRINT                                     TWITTER                                   WEBSITE FEEDBACK
                    BOOKMARK                                  YOUTUBE                                   SITE MAP
                    EMAIL                                                                               DISCLAIMER
                                                                                                        PRIVACY STATEMENT
           Two Vantage Way, Nashville, TN 37228                                                                                               ©2020 CGS Administrators, LLC. All Rights Reserved




                                                         All Medicare transac ons must be submi ed with the MBI.                                                                                                x

https://www.cgsmedicare.com/jb/pubs/news/resrc/cope695-033.html                                                                                                                                           1/1
